DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 06/08/2022 is in compliance with the provisions of 37 CFR 1.97 and was considered by the examiner. 

Specification
4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

CLAIM INTERPRETATION
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


6. 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

7. 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “an image stabilization mechanism” and "a control unit” in claims 1-5. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
a) “an image-stabilization mechanism" corresponds to the stabilization structure illustrated in figures 4-7 of instant application. 
b) “a control unit" corresponds to a computer including one or more processors executing the functions of the claimed control unit under the control of particular algorithms; see paragraph 0079 of the specification of the instant application. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9. 	Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,381,748.
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both claiming substantially the same features. 
Note the following similarities between the application claims and the patent claims. 
Instant Application No. 17/835,371
US Patent 11,381,748
Claim 1

An image pickup apparatus comprising: 

an image sensor configured to acquire an image; 

an image-stabilization mechanism configured to reduce image plane blur by moving the image sensor based on a shake amount detected by a shake detection unit; 

a shutter apparatus; and 




a control unit configured to provide control on image stabilization by the image-stabilization mechanism, wherein the image sensor has 


a first mode for acquiring the image based on light passing through an area between an electronic front curtain of the image sensor and a rear blade group of the shutter apparatus, and 



a second mode for acquiring the image by using a method different from a method used in the first mode, 


wherein in a case where a shutter speed is slower than a predetermined shutter speed, the control unit executes the control on the image stabilization both in the first mode and the second mode, and 


wherein in a case where the shutter speed is faster than the predetermined shutter speed, the control unit does not execute the control on the image stabilization in the first mode, and executes the control on the image stabilization in the second mode.





Claim 2
The image pickup apparatus according to claim 1, wherein in the second mode, the image is acquired based on light passing through an area formed by a front blade group of the shutter apparatus and the rear blade group of the shutter apparatus.

Claim 1

An image pickup apparatus comprising: 

an image sensor configured to acquire an image; 

an image-stabilization mechanism configured to reduce blur by moving the image sensor based on a shake amount detected by a shake detection unit; 

a shutter apparatus including a front blade group and a rear blade group; 
a setting unit configured to set a shutter speed of a shutter apparatus; and 

a control unit configured to provide control on image stabilization by the image-stabilization mechanism, wherein the image sensor has…

Part of claim 1, lines 15-18
“….a second mode for acquiring the image based on light passing through an area between an electronic front curtain of the image sensor and the rear blade group…” 


Part of claim 1, lines 12-15
“…a first mode for acquiring the image based on light passing through an area formed by the front blade group and the rear blade group, and…”

Claim 2
The image pickup apparatus according to claim 1, wherein in the second mode, when the shutter speed is slower than the predetermined shutter speed, the control unit provides the control on the image stabilization.

Cont. of claim 1, lines 19-27
“…wherein in the first mode, the control unit provides the control on the image stabilization, and wherein in the second mode, the control unit determines whether or not to provide the control on the image stabilization, based on the shutter speed set by the setting unit, and when the shutter speed set by the setting unit is faster than a predetermined shutter speed, the control unit does not provide the control on the image stabilization…”


Part of claim 1, lines 12-15
“…a first mode for acquiring the image based on light passing through an area formed by the front blade group and the rear blade group, and…”

Claim 4

A control method comprising steps of: 

acquiring an image by using an image sensor; and 

reducing image plane blur by providing control on image stabilization by an image-stabilization mechanism and moving the image sensor based on a shake amount detected by a shake detection unit; wherein the image sensor has 


a first mode for acquiring the image based on light passing through an area between an electronic front curtain of the image sensor and a rear blade group of a shutter apparatus, and 


a second mode for acquiring the image by using a method different from a method used in the first mode, 



wherein in a case where a shutter speed is slower than a predetermined shutter speed, the step of reducing blur executes the control on the image stabilization both in the first mode and the second mode, and - 29 - 26103/465/4080723.110210969US02 
wherein in a case where the shutter speed is faster than the predetermined shutter speed, the step of reducing blur does not execute the control on the image stabilization in the first mode, and executes the control on the image stabilization in the second mode.

Claim 6

A control method comprising steps of: 
setting a shutter speed of a shutter apparatus; acquiring an image by using an image sensor; and 

reducing blur by providing control on image stabilization by an image-stabilization mechanism and moving the image sensor based on a shake amount detected by a shake detection unit; wherein the image sensor has …

Part of claim 6, lines 11-14
“…a second mode for acquiring the image based on light passing through an area between an electronic front curtain of the image sensor and the rear blade group…”

Part of claim 6, lines 8-11
“…a first mode for acquiring the image based on light passing through an area formed by a front blade group and a rear blade group of the shutter apparatus, and…” 

Cont. of claim 6, lines 15-22
 wherein in the first mode, the step of reducing blur provides the control on the image stabilization, and wherein in the second mode, the step of reducing blur determines whether or not to provide the control on the image stabilization, based on the shutter speed set in the step of setting, and when the shutter speed is faster than a predetermined shutter speed, the step of reducing blur does not provide the control on the image stabilization.
Claim 5	

A non-transitory computer-readable storage medium storing a computer program that causes a computer to execute the control method according to claim 4.

Claim 7

A non-transitory computer-readable storage medium storing a computer program that causes a computer to execute a control method, wherein the control method includes steps of: 
setting a shutter speed of a shutter apparatus; acquiring an image by using an image sensor; and reducing blur by providing control on image stabilization by an image-stabilization mechanism and moving the image sensor based on a shake amount detected by a shake detection unit; wherein the image sensor has a first mode for acquiring the image based on light passing through an area formed by a front blade group and a rear blade group of the shutter apparatus, and a second mode for acquiring the image based on light passing through an area between an electronic front curtain of the image sensor and the rear blade group, wherein in the first mode, the step of reducing blur provides the control on the image stabilization, and wherein in the second mode, the step of reducing blur determines whether or not to provide the control on the image stabilization, based on the shutter speed set in the step of setting, and when the shutter speed is faster than a predetermined shutter speed, the step of reducing blur does not provide the control on the image stabilization.



Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US-PGPUB 2009/0231450) in view of Murashima et al. (US-PGPUB 2018/0011387). 
 	Regarding claim 1, Tanaka discloses an image pickup apparatus (Digital camera 1; see fig. 9 and paragraph 0102) comprising: 
 	an image sensor configured to acquire an image (An image captured by an imaging device 101; see figs. 3, 4, 9 and paragraphs 0059, 0070); 
 	an image-stabilization mechanism configured to reduce image plane blur by moving the image sensor based on a shake amount detected by a shake detection unit (The imaging device 101 is held so as to be movable two-dimensionally within a plane orthogonal to the optical axis L in the shake correction unit 200. Section 622 calculates a shake direction and a shake amount on the basis of a shake detection signal from sensor 171, generates on the basis of the calculated shake direction and shake amount, a shake correction control signal for output to the shake correction unit 200, and shifts the imaging device 101 so as to cancel the camera shake; see figs. 4, 9 and paragraphs 0076, 0090, 0065, 0127); 
 	a shutter apparatus (Shutter unit 40 includes a front curtain group 41 and a rear curtain group 42. The front curtain group 41 includes four split curtains 411 to 414. The rear curtain group 42 includes four split curtains 421 to 424; see fig. 6 and paragraphs 0083-0085); and 
 	a control unit configured to provide control on image stabilization by the image-stabilization mechanism (Main control section 62 including the shake correction control section 622 and generating the shake correction control signal; see fig. 9 and paragraphs 0125, 0127), 
 	wherein the image sensor has a first mode for acquiring the image based on light passing through an area between an electronic front curtain of the image sensor and a rear blade group of the shutter apparatus (When selecting an electronic focal plane shutter execution; see fig. 15 and paragraph 0172, 0087), and 
 	a second mode for acquiring the image by using a method different from a method used in the first mode (When selecting a mechanical focal plane shutter execution; see paragraphs 0076, 0085, 0172 and figs. 6, 14), 
 	wherein in a case where a shutter speed is slower than a predetermined shutter speed (If the shutter speed is slow SS slower than the predetermined value [NO in step S14]; see fig. 18 and paragraph 0185), the control unit executes the control on the image stabilization in the first mode (If NO at step S14, then section 685 adopts an electronic focal plane shutter as the front curtain and starts exposure [S16]; see fig. 18 and paragraph 0185), and 
 	wherein in a case where the shutter speed is faster than the predetermined shutter speed (If the shutter speed is fast SS faster than the predetermined value (YES in step S14); see fig. 18 and paragraph 0185), the control unit does not execute the control on the image stabilization in the first mode (Steps S15 and S16 are not executed; see fig. 18 and paragraph 0185), and executes the control on the image stabilization in the second mode (If YES at step S14, then section 625 determines zero shake correction adjustment and adopts a mechanical focal plane shutter (mechanical shutter) as the front curtain and starts exposure (S18); see fig. 18 and paragraph 0185). 
 	However, Tanaka fails to disclose that in the case where a shutter speed is slower than a predetermined shutter speed, the control unit can also execute the control on the image stabilization in the second mode.
 	On the other hand, Murashami discloses that is also well-known in the art to execute the control on the image stabilization in the second mode (Supply the power required for the camera shake correction is supplied to the correction driver. When it has been determined that the shutter speed is low, the mechanical shutter is set to be used, and the power is normally distributed for the shutter and the camera shake correction; see figs. 2, 4 and paragraphs 0066, 0092-0093) in the case where the shutter speed is slower than a predetermined shutter speed (Shutter speed lower than a predetermined speed; see steps S12 and S112 in figures 2 and 4 and paragraphs 0058, 0066, 0083). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tanaka and Murashima to provide in the case where a shutter speed is slower than a predetermined shutter speed, the control unit executes the control on the image stabilization in the second mode for the purpose of alternatively improving the management of power consumption.

	Regarding claim 2, Tanaka and Murashima disclose everything claimed as applied above (see claim 1). In addition, Tanaka discloses in the second mode, the image is acquired based on light passing through an area formed by a front blade group of the shutter apparatus and the rear blade group of the shutter apparatus (When selecting a mechanical focal plane shutter execution; see paragraphs 0076, 0085, 0172 and figs. 6, 14).  

 	Regarding claim 3, Tanaka and Murashima disclose everything claimed as applied above (see claim 1). In addition, Tanaka discloses the image-stabilization mechanism is configured to move the image sensor based on the shake amount detected by the shake detection unit so as to reduce image plane blur caused by a translational movement (The imaging device 101 is held so as to be movable two-dimensionally within a plane orthogonal to the optical axis L in the shake correction unit 200. Section 622 calculates a shake direction and a shake amount on the basis of a shake detection signal from sensor 171, generates on the basis of the calculated shake direction and shake amount, a shake correction control signal for output to the shake correction unit 200, and shifts the imaging device 101 so as to cancel the camera shake; see figs. 4, 9 and paragraphs 0076, 0090, 0065, 0127), and wherein in the case where the shutter speed is faster than the predetermined shutter speed (If the shutter speed is fast SS faster than the predetermined value (YES in step S14); see fig. 18 and paragraph 0185), the control unit does not execute the control on the image stabilization in the first mode so as to reduce a variation in an exposure amount on the image sensor, the variation being caused by the image stabilization for reducing the image plane blur caused by the translational movement and the image plane blur caused by the rotational movement (Steps S15 and S16 are not executed; see fig. 18 and paragraph 0185).  
 	However, Tanaka fails to disclose the image-stabilization mechanism is configured to move the image sensor based on the shake amount detected by the shake detection unit so as to reduce image plane blur caused by a rotational movement. 
	Nevertheless, Murashima discloses the image-stabilization mechanism is configured to move the image sensor based on the shake amount detected by the shake detection unit so as to reduce image plane blur caused by a rotational movement (As the function to perform camera shake correction, the pitch driving unit 129-1 for correcting the camera shake in the pitch direction, the yaw driving unit 129-2 for correcting the camera shake in the yaw direction, and the roll driving unit 129-3 for correcting the camera shake in the roll direction are included; see paragraphs 0079, 0049-0051). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tanaka and Murashima to provide the image-stabilization mechanism is configured to move the image sensor based on the shake amount detected by the shake detection unit so as to reduce image plane blur caused by a rotational movement for the purpose of preventing image deterioration in all directions. 

 	Claim 4: the method of claim 4 corresponds to the apparatus of claim 1, thus claim 4 is interpreted and rejected for the same reasons as stated above (see claim 1).

 	Claim 5: the computer method steps of claim 5 correspond to the apparatus of claim 1, thus claim 5 is interpreted and rejected for the same reasons as stated above (see claim 1).


Contact Information
13. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        09/21/2022